Citation Nr: 0419093	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-02 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with renal disability.  

2.   Entitlement to service connection for hypertension.  

3.  Entitlement to service connection coronary artery 
disease.  

4.  Entitlement to an initial compensable disability rating 
for residuals of an appendectomy scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had active service from June 1960 to June 1963.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for 
hypertension and coronary artery disease and an initial 
compensable disability rating for residuals of an 
appendectomy scar, which is addressed in the REMAND portion 
of the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's diabetes mellitus with renal disease was not 
shown during active service or during the initial post-
service year, and there is no competent medical evidence 
relating the veteran's diabetes mellitus to service or any 
incident of service origin.


CONCLUSION OF LAW

Diabetes mellitus with renal disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

Under 38 U.S.C. A. § 5103(a), VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and of 
the duty to notify him regarding his claims for service 
connection prior to the initial unfavorable agency decision 
in August 2001 and May 2003.  The RO again provided notice of 
the VCAA and duty to assist in September 2003.  In this 
correspondence the RO notified him of the evidence and 
information necessary to substantiate his claims for service 
connection.  The VA fully notified the veteran of what is 
required to substantiate such a claim in these notification 
letters.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the August 2001 and May 
2003 rating decisions, the February 2003 and August 2003 
statements of the case, and the August 2003 and March 2004 
supplemental statements of the case.  The statements and the 
supplemental statements of the case provide the veteran the 
laws and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the service medical 
records and post-service VA and private medical treatment 
records, examination reports and diagnostic test results.  It 
does not appear that there are additional medical treatment 
records that are necessary to proceed to a decision in this 
case.  In this case the veteran has undergone VA compensation 
and private medical examinations during the course of his 
appeal.  

The Board finds that additional development is not necessary 
to make a decision on the issues being decided in this case.  
Another VA examination is unnecessary in this case because 
the medical opinions already of record establish that no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection for a 
bilateral hip condition is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Analysis

The veteran seeks service connection for diabetes mellitus 
with renal disability.  He contends that the service medical 
records include medical findings, which indicate that this 
disability began during active service.  He maintains that 
the medical opinions from his treating physicians establish 
that this disability is service-related; therefore, service 
connection is substantiated.  

The initial question is whether the evidence establishes that 
the veteran has a current disability.  The private medical 
records beginning in June 1999 show that the veteran has been 
receiving ongoing treatment and evaluation for chronic renal 
failure, which is presumed secondary to diabetic 
nephropathy/hypertensive nephroscoliosis, type II diabetes 
mellitus, coronary artery disease and hypertension.  The 
records dated in June 1999 indicate that the veteran was 
diagnosed with diabetes mellitus approximately ten years 
earlier but he had a history of glucosuria prior to that 
time.  VA medical treatment records dated from July 2001 to 
March 2003 also show diagnoses of diabetes mellitus and renal 
insufficiency.  

The next question is whether the claimed disability was shown 
during his active service.  The service medical records do 
not contain a diagnosis of diabetes mellitus or renal 
insufficiency.  They show the veteran was seen in November 
1960 for a history of weakness and fainting on several 
occasions.  The examiner noted this occurred about four hours 
following a large meal.  The veteran underwent glucose 
tolerance testing at that time, but there was no diagnosis of 
diabetes.  The veteran was hospitalized in April 1963 for 
right lower quadrant pain.  The diagnosis was appendicitis 
and he underwent an appendectomy.  He was discharged to duty 
with a final diagnosis of acute appendicitis with 
perforation.  

The May 1963 report of medical examination at separation does 
not show diagnoses of diabetes mellitus or renal 
insufficiency.  Physical examination of the heart, abdomen 
and viscera were normal.  Examination of the endocrine and 
genitourinary systems was normal.  

While the veteran argues that the symptoms noted in his 
service medical records were indicative of the fact that the 
claimed disabilities began during his active service, the 
service medical records do not include diagnoses of diabetes 
mellitus, renal insufficiency, or coronary artery disease.  
The service medical records also do not show that the veteran 
had a chronic disease during active service that is related 
to the claimed disabilities.  38 C.F.R. § 3.303.  

The post-service evidence also does not show diagnosis of 
diabetes mellitus during the initial post-service year.  
Therefore, a presumption in favor of service connection for 
chronic disease manifest during the initial post-service year 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's current 
diabetes mellitus with renal disability and his active 
service.  

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board notes that there are multiple VA and private 
medical treatment records that include medical histories 
indicating when the claimed disabilities were first 
diagnosed.  For example, in the VA outpatient treatment 
records the veteran reported having been first diagnosed with 
diabetes mellitus in 1987 with symptoms starting in the 
1960's and proteinuria in 1963.   Although the veteran 
reported this history to the treating clinicians, the 
competent medical evidence does not contain medical evidence 
showing treatment or diagnosis of the disabilities at that 
time.  Consequently, these notations do not constitute 
competent medical nexus evidence.  
A transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  It appears that the examiner 
relied on the history provided by the veteran.  The Court has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The competent medical evidence of record includes several 
opinions on the issues of service connection in this case.   
The opinions addressing the issues of causation in this case 
consists of the March 2002 and April 2003 VA physician's 
opinion and a September 2002 opinion from Dr. D. Patel, one 
of the veteran's treating physicians.  

The September 2002 statement from D. Patel, M.D., shows he 
has treated the veteran for type II diabetes mellitus since 
April 1999.  Dr. Patel certified that he reviewed the 
veteran's service medical records.  He noted the veteran's 
November 1960 complaints of weakness and fainting after heavy 
meals.  Dr. Patel stated that his glucose tolerance tests 
were normal at that time despite the trace glucose in the 
veteran's urine at one hour.  Dr. Patel also stated that his 
glucose of 178 at one-half hour is considered an impaired 
glucose level and that can be a prediabetic stage.  Based on 
a review of the evidence, Dr. Patel opined that it is not 
clear from the record that the veteran was symptomatic from 
diabetes at that time.  Dr. Patel stated that the veteran did 
gain weight and this could lead to future risk for 
hyperglycemia and hypertension.  Dr. Patel concluded that the 
veteran would have been diagnosed earlier if he had had 
yearly glucose tolerance tests and post challenge tests.  

In a March 2002 VA compensation examination, the VA physician 
certified review of the claims folder and the computerized VA 
medical records and examined the veteran.  The physician 
cited the evidence in the service medical records and the 
post-service medical evidence.  The physician stated that the 
November 1960 glucose tolerance test results do not meet 
diabetic criteria.  The physician stated that the evidence 
confirmed moderate renal insufficiency.  He stated that the 
renal notes indicate a long history of proteinuria and renal 
insufficiency diagnosed in 1999 although the veteran may have 
had proteinuria during a 1963 work-related physical 
examination with an unclear course between 1963 and 1999.  
The physician stated that the treating nephrologists do not 
really state the etiology of the nephropathy and it may well 
be a combination of hypertensive and diabetic nephropathy.  
The physician noted the April 1963 appendectomy with 
postoperative symptoms of peritonitis.  The impression was 
diabetes mellitus and hypertension, nephropathy probably due 
to the diabetes mellitus and hypertension, mild peripheral 
neuropathy and coronary artery disease.  Based on the 
examination and the review of the evidence, the physician 
opined that the service medical records do not show that the 
veteran had diabetes mellitus during active service.  The 
physician concluded that, since the diabetes mellitus is not 
related to the veteran's active service, there were no other 
studies necessary with respect to the remaining conditions.  

During an April 2003 VA compensation examination, the 
physician opined that the veteran's renal insufficiency is 
more likely than not secondary to the diabetes considering 
the degree of proteinuria.  The physician also concluded that 
the three risk factors for the veteran's development of 
coronary artery disease were diabetes, hypertension and a 
long history of tobacco abuse.  

The Board finds that the March 2002 VA medical opinion is 
entitled to a greater degree of probative weight in this 
case.  This opinion is based on a review of all the medical 
evidence of record, which the physician performed in 
connection with the March 2002 VA examination.  He 
specifically included citations to the service medical 
records and the post-service VA and private medical evidence 
in reaching the medical conclusions regarding a nexus to 
active service.  In the March 2002 opinion, the VA physician 
provides specific medical reasons why the veteran's diabetes 
mellitus did not begin during active service or is otherwise 
related to active service.  Based on the examination and the 
review of the evidence, the physician opined that the service 
medical records do not show that the veteran had diabetes 
mellitus during active service.  The physician concluded 
that, since the diabetes mellitus is not related to the 
veteran's active service, there were no other studies 
necessary with respect to the remaining conditions.  

In contrast, the Board does not find the September 2002 
private medical opinion from Dr. Patel to be persuasive.  
While this opinion appear to be based on a review of the 
veteran's service medical records, it is not based on a 
review of all the medical evidence in the claims folder.  The 
opinion does not account for the post-service medical 
evidence first documenting symptoms many years after 
separation from active service.  Moreover, the opinion from 
Dr. Patel does not necessarily support the claim.  For 
example, although Dr. Patel noted the veteran's November 1960 
complaints of weakness and fainting after heavy meals, he 
specifically determined that the veteran's glucose tolerance 
tests were normal at that time despite the trace glucose in 
the veteran's urine at one hour.  While Dr. Patel stated that 
glucose of 178 at one-half hour is considered an impaired 
glucose level and that can be a prediabetic stage, Dr. Patel 
opined that it is not clear from the record that the veteran 
was symptomatic from diabetes at that time.  In fact, Dr. 
Patel concluded that an earlier diagnosis would have been 
made if the veteran had had yearly glucose tolerance tests 
and post challenge tests.  Dr. Patel did not state that such 
a diagnosis would have been made during the veteran's 
remaining active service or during the initial post-service 
year.  Simply stated, Dr. Patel did not relate diabetes 
mellitus to the veteran's active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's diabetes 
mellitus with renal insufficiency began in service, was 
diagnosed within one year from service, or was otherwise 
related to service.   Thus, the veteran's service connection 
claim for diabetes mellitus is denied. 


ORDER

Service connection for diabetes mellitus with renal 
disability is denied.  

REMAND

The veteran has indicated that service-connected appendectomy 
scar has increased in severity since the March 2002 VA 
compensation examination.  The veteran's representative notes 
the veteran's contention and argues that the April 2003 VA 
examination fails to address the appendectomy scar.  

Additionally, the Board observes the April 2003 VA 
examination noted that the examination was for rating 
purposes for hypertension and heart disease and that review 
of the claims file was not required and that the claims file 
was not available for review.  This is incorrect.  The 
purpose of the examination was to determine whether service 
connection should be granted for hypertension and/or coronary 
artery disease, and thus, an opinion as to etiology of 
hypertension and heart disease and claims file review were 
required.  However, the VA physician did not provide an 
opinion as to the etiology of the veteran's hypertension or 
coronary artery disease.  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).  To ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim, 
the case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records for treatment 
for his service-connected appendectomy 
scar.  The veteran should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of service-connected 
appendectomy scar.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.   The medical 
examiner should state whether or not the 
veteran has a superficial scar that does 
not cause limited motion (a scar that is 
not associated with underlying soft 
tissue damage) or a deep scar that causes 
limited motion (a scar that is associated 
with underlying soft tissue damage).  If 
it is a superficial scar, the medical 
examiner should state: (1)  whether or 
not it involves an area or areas of 144 
square inches (929 square centimeters) or 
greater; (2)  whether or not it is an 
unstable scar, i.e., where there is 
frequent loss of covering of the skin 
over the scar; and (3)  whether or not 
the scar is painful on examination.  If 
it is a deep scar, the medical examiner 
should state whether or not it involves 
an area or areas exceeding 6 square 
inches (39 square centimeters).  Any 
medical findings and opinions by the 
medical examiner should be accompanied by 
a complete rationale.  

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the veteran hypertension 
and coronary artery disease.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.   
Following review of all medical evidence 
of record and examination of the veteran, 
the examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's hypertension 
and/or coronary artery disease began in 
service.  The opinion should be based on 
sound medical principles and accompanied 
by a complete rationale.  

5.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



